           Case 3:21-cv-00046-BRW Document 17 Filed 03/29/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ADAM HILL
ADC #601559                                                                          PLAINTIFF

VS.                                  3:21-CV-00046-BRW-JJV

JOE PAGE, III, Warden, Grimes Unit, et al.                                       DEFENDANTS

                                             ORDER

         I have reviewed the Partial Recommended Disposition submitted by United States

Magistrate Judge Joe J. Volpe and Plaintiff’s Objections. After carefully considering the

objections and making a de novo review of the record, I approve and adopt the Partial

Recommended Disposition in all respects.

         Accordingly, Plaintiff may proceed with his Eighth Amendment failure to protect claim

against Defendants Payne, Straughn, Page, Davis, Young, and Creasey in their individual

capacities only. All other claims are dismissed without prejudice. Defendants Cantrell,

Alexander, Captain Rogers, Secretary Rogers, Morris, Harmon, Blake, Morton, Corporal

Wilson, Sergeant Wilson, Rodriguez, Kopp, Dillard, and Ramsey are DISMISSED without

prejudice as parties to this lawsuit. I certify that an in forma pauperis appeal from this Order

would not be taken in good faith.1

         IT IS SO ORDERED this 29th day of March, 2021.



                                                            Billy Roy Wilson_________________
                                                           UNITED STATES DISTRICT JUDGE



1
    28 U.S.C. § 1915(a)(3).
                                                1
Case 3:21-cv-00046-BRW Document 17 Filed 03/29/21 Page 2 of 2




                              2
